DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8 and 15 recite a method comprising: 
selecting an initial breathing period, wherein a breathing period is an amount of time from a beginning of one inhale to an end of a next exhale; 
selecting a final breathing period, wherein the final breathing period is greater than the initial breathing period; 
outputting a guiding stimulus to a user; 
aligning the guiding stimulus with the initial breathing period; and 
non-linearly altering the guiding stimulus to align with the final breathing period over an interval of time, wherein the non-linear alterations of the guiding stimulus vary based on an amount of time the guiding stimulus has been output.
The limitations of selecting breathing periods, outputting a stimulus, and aligning and altering the stimulus, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, claims 8 and 15 recite using a processor to perform the selecting, aligning and altering steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 8 and 15 further recite a wearable audio device and an audio system, respectively, with a speaker to output the guiding stimulus. These only serve to generally link the use of the judicial exception to a particular technological 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, utilizing a wearable audio device or audio system with a speaker to output the stimulus represents no more than an attempt to generally link the use of the judicial exception to a particular technological environment. The claims are not patent eligible.
Dependent claims 2-7, 9-14 and 16-20 recite the same abstract idea as their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, and 19 only recite further aspects of the abstract idea itself (varying the guiding stimulus, the type of stimulus, and the user selecting the breathing period). Claims 3, 6, 10, 13, 17 and 20 further recite using a biometric sensor to estimate a current breathing pattern. This biometric sensor is recited at a high level of generality and only serves to add insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(f).  

Claim Objections
3.	Claim 20 is objected to because of the following informalities: the claim recites in line 1: “one of;” . It appears this semicolon should instead be a colon.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blahnik et al. (US 2017/0358240 A1).
	Regarding claims 1-20, Blahnik discloses:
	a method (as per claim 1), wearable audio device with a speaker and processor (Par. 103) (as per claim 8) and an audio system with a speaker and processor (Par. 103) (as per claim 15) for breathing entrainment, comprising: 
selecting an initial breathing period, wherein a breathing period is an amount of time from a beginning of one inhale to an end of a next exhale (see e.g. Par’s. 47, 90 – during configuration phase, information such as initial breathing rate is determined); 
selecting a final breathing period, wherein the final breathing period is greater than the initial breathing period (configuration phase also includes determining fluctuation parameters, including a final breathing rate/ratio – Par’s. 46-47, 49, 90); 
outputting a guiding stimulus to a user; aligning the guiding stimulus with the initial breathing period; and non-linearly altering (fluctuating) the guiding stimulus to align with the final breathing period over an interval of time, wherein the non-linear alterations of the guiding stimulus vary based on an amount of time the guiding stimulus has been output (see e.g. Par’s. 52-54, 91-92) (as per claims 1, 8 and 15),

	the current breathing pattern of the user is estimated using a biometric sensor (Par. 29) (as per claims 3, 10 and 17), 
	non-linearly altering the guiding stimulus to align with the final breathing period comprises time-stretching the guiding stimulus (fluctuations become larger, corresponding to longer breath rate - see e.g. Par. 52) (as per claims 4, 11 and 18), 
	the guiding stimulus is one of: a pre-produced sound, a pre-produced soundtrack, or dynamically generated (Par. 25) (as per claims 5, 12 and 19), 
	the final breathing period is one of: preset, user-selected, or based on input collected using at least one biometric sensor Par. 47) (as per claims 6, 13 and 20), and
	the initial breathing period is user-selected (Par. 47) (as per claims 7, 14 and 20).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715